Citation Nr: 1701818	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-34 172	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure.

3.  Entitlement to a rating higher than 10 percent for bursitis, left shoulder with degenerative changes to the AC joint (left shoulder disability).


WITNESS AT HEARING ON APPEAL

Veteran and his spouse





INTRODUCTION

The Veteran served on active duty from March 1975 to April 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO denied entitlement to service connection for prostate cancer and diabetes mellitus, and denied a rating higher than 10 percent for left shoulder disability.  The Veteran timely appealed.

The Board notes that the December 2011 rating decision also denied the Veteran's claim for service connection for hypertension and the Veteran timely appealed, but he did not file a substantive appeal for that issue.  Therefore, that claim is not before the Board.

The Veteran testified during a Board video-conference hearing in May 2016 before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims file.

As for the matter of representation, the Board notes that during the May 2016 hearing, the Veteran's representative was the Mississippi State Veterans Affairs, however, in November 2016 the Board sought clarification because there was no signed VA From 21-22 appointing them as his representative of record.  The Board enclosed a VA Form 21-22 and notified him that if he does not respond within thirty days of the letter, the Board will assume that the Veteran wishes to proceed unrepresented.  As the Veteran has not responded to date, the Board recognizes the Veteran as now proceeding pro se in this appeal.  See 38 C.F.R. § 14.631 (f)(1) (2016) (an appellant can revoke his/her representative, in order to become unrepresented, at any time).

As a final preliminary matter, the Board notes that, after the RO's last adjudication of the claim for service connection for prostate cancer, updated VA treatment records were associated with the record.  As the Veteran's substantive appeal was filed after February 2, 2013, a waiver of initial consideration of such evidence is not required.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. 112-154, § 501, 126 Stat. 1165, 1190 (Camp Lejeune Act); 38 C.F.R. § 20.1304 (2016).  

The issues of entitlement to service connection for diabetes mellitus and entitlement to a rating higher than 10 percent for left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran served in Korea from November 1975 to December 1976, after the herbicide-related presumptive period between April 1, 1968, and August 31, 1971, was not presumptively exposed to herbicides during service, and was not actually exposed to herbicides during service, to include during service in Korean and Johnston Atoll.

2.  Prostate cancer did not manifest in service or for many years thereafter and is unrelated to service. 

CONCLUSION OF LAW

The criteria for service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Generally, VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA provided pre-adjudication notice to the Veteran in October 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's service treatment records, as well as post-service VA and private treatment records.  

Moreover, for the reasons indicated in the discussion below, the Board finds that, under the circumstances of this case, a VA examination is not warranted because the evidence does not indicate that the prostate cancer may be associated with service.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board will, therefore, proceed to the merits of the appeal.

Analysis

The Veteran asserts that his prostate cancer is due to Agent Orange exposure during his service in the Republic of South Korean from November 1975 to December 1976 and Johnston Atoll in Hawaii from February 1990 to February 1993.  Specifically, during his May 2016 hearing, he asserted that during his service in Korea, he was a clerk and worked in maintenance and handled equipment from Vietnam that was covered in dust and film and that he was told that it had a chemical residue on it.  The Veteran also stated that he was a liaison man and that he handled supplies and shipping supplies during his service in Johnston Atoll.  He stated that he saw foam coming from barrels in open bunkers and that he saw crystal residue on the ground.  He also reported that he had to wear gas masks.  He further indicated that service members returned from Vietnam to check Agent Orange inventory and that residue of Agent Orange was on their clothing.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Certain chronic diseases, such as a malignant tumors, which would include the Veteran's prostate cancer, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307  are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  For the showing of chronic disease , there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic. 38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned. Id. 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6).  VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases, including prostate cancer, are presumptively service-connected. 38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.309 (e).  

Although veterans who served in Vietnam are presumed to have been exposed to Agent Orange, the Veteran in this case served in Korea and Johnston Atoll in Hawaii. Certain veterans who served in Korea are presumed to have been exposed to Agent Orange. Under current regulations, a veteran who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by DoD, operated in or near the Korean DMZ in an area in which Agent Orange is known to have been applied during that period, is presumed to have been exposed to Agent Orange.  38 C.F.R. § 3.307 (a)(6)(iv).  The revised regulation became effective on February 24, 2011. 76 Fed. Reg. 4245 (Jan. 25, 2011).

Furthermore, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including prostate cancer shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for these veterans (presumed exposed to Agent Orange) or, alternatively, a veteran without appropriate service (as described above) but with competent evidence of herbicide exposure, who develops one of the identified diseases.

Considering the record in light of the above-noted legal authority, the Board finds that service connection for prostate cancer must be denied.

Post-service VA treatment records dated in June 2010 reflect that the Veteran was diagnosed with prostate cancer.  The remaining questions, however, are whether the disability was incurred in service, may be presumed to have been incurred in service, or was otherwise medically related to in-service injury or disease. 

Regarding the Veteran's contention that he was exposed to Agent Orange, an October 2011 Memorandum from the U.S. Army and Joint Services Records Research Center (JSRRC) reflects that the Veteran was assigned to the Johnston Island Atoll Chemical Agent Disposal System, Johnston Island from February 1990 to October 1993, and that he performed his duty with the Johnston Island Liaison Office at Ft. Shafter Hawaii.  It further indicated that all Agent Orange stocks to Johnson Atoll were destroyed in 1977.  The Veteran's military personnel records also indicate that the Veteran served in Korea from November 1975 to December 1976. 

Here, the evidence reflects that the Veteran was not exposed to Agent Orange while in Johnston Atoll or Korea.  The JSRRC's October 2011 memorandum, obtained in accordance with the VA's Adjudication Procedural Manual, confirms that Agent Orange stocks to Johnson Atoll were destroyed in 1977, approximately ten years prior to the Veteran's service.  In addition, the Veteran's service in Korea began in November 1975, years after the presumptive Agent Orange exposure period for Veterans who served in Korea.  Furthermore, although the Veteran has asserted that he handled equipment from Vietnam and interacted with other service members who checked Agent Orange inventory in Vietnam from 1992, notably, the presumptive period for exposure to Agent Orange in Vietnam is between January 9, 1962, and ending on May 7, 1975, approximately seventeen years prior to when the Veteran asserts that service members were checking Agent Orange inventory in Vietnam. 

Therefore, there is no probative evidence to support a finding of exposure to Agent Orange or any herbicides in Johnston Atoll or Korea.

Setting aside the Agent Orange presumptions, the Board also notes that the Veteran's service treatment and personnel records contain no indication that he was exposed to Agent Orange or any other herbicide agent in service.  The Veteran's contention that he was exposed to Agent Orange residue as a result of working with equipment from Vietnam and interacting with other service members who travelled to Vietnam who may have had Agent Orange residue on their clothing appears to amount to speculation on his part and is not probative as to whether or not he was exposed to Agent Orange, particularly in light of the service records, the Veteran's service in Korea outside of the presumptive period, and the October 2011 JSRRC memorandum that there is no record of such exposure in Johnston Atoll.  Absent probative evidence of in-service exposure to an herbicide agent, there is no basis upon which to award service connection pursuant to this theory of entitlement. 

In addition to the reasons and bases discussed above, the service treatment records do not contain notations of complaints or findings relating to the prostate.  No abnormalities with respect to such condition was noted in the January 1995 separation examination report.  The Veteran does not contend otherwise, nor has he alleged continuity of symptomatology since service.  Prostate cancer was first diagnosed in June 2010, well beyond the period for establishing service connection for a malignant tumor as a chronic disease on a presumptive basis, and there is no evidence of any symptoms during the presumptive period that could have been early manifestations of prostate cancer.  See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease).  Further, the lack of any evidence including lay evidence of symptoms during service which have continued to the present day weighs against awarding service connection on the basis of chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).

Finally, there is no evidence indicating that the Veteran's prostate cancer may be associated with service on any basis, other than the Veteran's conclusory generalized lay statement alleging a nexus between his prostate cancer and service, and such does not meet the standard to warrant a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

Furthermore, as for any direct assertions by the Veteran, or any representative that there exists a medical relationship between the Veteran's prostate cancer and service, the Board notes that the matter of the etiology of the disability here at issue is one within the province of trained professionals.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), here, the specific matter of the etiology of prostate cancer is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As none of the identified individuals is shown to be other than a layperson without the appropriate training and expertise, none is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  Id.  Hence, in this case, lay assertions of medical nexus have no probative value. 

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for service connection for prostate cancer.  The benefit-of-the-doubt doctrine is therefore not for application and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

 Entitlement to service connection for prostate cancer is denied.


REMAND

The Veteran's claim for service connection for diabetes mellitus, to include as due to Agent Orange exposure, and claim for a higher rating in excess of 10 percent for left shoulder disability must be remanded for further development. 

In his May 2016 hearing, the Veteran contended that his diabetes mellitus was secondary to his service, to include exposure to Agent Orange.  He also contended that he experienced night sweats during service, and that such symptom was an early manifestation of his diabetes mellitus.  Notably, consistent with the Veteran's testimony, the Veteran's February 1981service treatment records reflect that the Veteran complained of nocturnal sweating.  Consequently, a remand is warranted for a VA opinion to address the etiology of the Veteran's diabetes mellitus.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

Regarding the Veteran's claim for an increased rating for left shoulder disability, the Veteran was last afforded a VA examination in April 2014.  However, the Board finds that the VA examination is inadequate because the left shoulder joint was not tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing pursuant to 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Board finds a remand is necessary to afford the Veteran another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As the matters are being remanded, updated VA treatment records should also be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding the VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.").  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Obtain any outstanding updated VA treatment records.

2.  Then schedule the Veteran for an orthopedic examination of the Veteran to determine the current severity of his service-connected left shoulder disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  

The findings must include range of motion studies, and the examiner should note the degree of any further limitations due to pain, weakness, incoordination, and/or fatigue, and during flare-ups.  The left shoulder should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).  

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner must explain the rationale for all opinions.

3.  The AOJ should then return the claims file to an appropriate specialist VA physician to provide a medical opinion addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diabetes mellitus had its onset during service, or is otherwise related to service, to specifically include complaints of night sweats, as noted in the February 1981 service treatment records.  (A full VA examination should not be scheduled unless it is deemed necessary by the evaluator or otherwise required by the evidence.)  

The physician should review the electronic records contained in VBMS and the Virtual VA system, including a copy of this remand.  

The physician must explain the rationale for all opinions.

4.  After the above action is completed, readjudicate the claim for service connection for diabetes mellitus and the claim for a higher rating for left shoulder disability.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



	

Department of Veterans Affairs


